DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1, 11 and 19, the phrase “may be” render the claim in negative form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Taube et al. (6,279,926).
 	Taube in figures 1-9, disclose a system comprising a container (200) having an outer surface conforming to a cylindrical shape defining an axis of symmetry and a plurality of roller assemblies (20) mounted to the container, each of the roller assemblies having one or more wheels (100). The plurality of roller assemblies being mounted such that the container supported on the wheels of the plurality of roller assemblies when rested on a flat surface. The roller assemblies each define at least two surfaces (70) that are tangent to the container at at least two angular positions about the axis of symmetry.  
 	Regarding claim 2, Taube et al. disclose the container, which is a cardboard cylinder.  
 	Taube in figures 1-9, disclose a roller assembly comprising a plurality of wheels (100), a roller housing having the plurality of wheels mounted to the roller housing. Taube et al. also disclose a first flange (70) and a second flange (70) mounted to the roller housing. The first flange defines a first surface and the second flange defines a second surface. The first surface and 25315- 19-LOWE 206.381.3300 " F 206.381.3301second surface being angled such that both of the first surface and the second surface may be positioned in contact with a cylinder defining an axis of symmetry.

Allowable Subject Matter
Claims 3-10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and closest prior art as Taube et al. don’t disclose a method comprising steps of providing a cylindrical concrete form defining an axis of symmetry and providing a plurality of roller assemblies. Each roller assembly comprises a plurality of wheels, a roller housing having the plurality of wheels mounted to the roller housing, a first flange and a second flange mounted to the roller housing. The first flange defines a first surface and the second flange defines a second surface. The first surface and second surface being angled such that both of the first surface and the second surface positioned in substantially tangential contact with the cylindrical concrete form. The method also comprises steps of fastening the first flange and the second flange of each roller assembly to the cylindrical concrete form such that a first portion of the roller assemblies are on one side of a vertical plane intersecting the axis of symmetry and a second portion of the roller assemblies are on a second side of the vertical plane opposite the first side and such that the rollers of the first portion of the roller assemblies are substantially aligned parallel to the axis of symmetry and the rollers of the second portion of the roller assemblies are substantially aligned parallel to the axis of symmetry.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618